t c memo united_states tax_court joseph patrick boyle petitioner v commissioner of internal revenue respondent docket no filed date joseph patrick boyle pro_se scott t welch for respondent memorandum findings_of_fact and opinion gale judge this case arises from a petition for review pursuant to sec_6015 of respondent’s determination that petitioner is not entitled to any all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar relief under sec_6015 with respect to his and taxable years and only partial relief with respect to his taxable_year at trial petitioner conceded that he is not entitled to any further relief for or any relief for the issue remaining for decision is whether petitioner is entitled to any relief under sec_6015 for we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in louisiana at the time the petition was filed during and many preceding years petitioner was self-employed full time in the business of selling printer cartridges he devoted substantial time during business hours to his sales work and also had a side business refurbishing cartridges that he pursued during evening hours petitioner relied on his spouse patricia j boyle mrs boyle to handle the bookkeeping for his business including the preparation of invoices and payment of bills mrs boyle also managed the household finances including payment of household bills the boyles maintained a joint checking account during although petitioner had access to the account and made deposits into it mrs boyle managed the account including writing all checks to cover petitioner’s business_expenses and the couple’s personal expenses as part of her management of business and personal finances mrs boyle also assumed responsibility for having the couple’s joint federal_income_tax returns prepared and for filing them she had done so for many years prior to mrs boyle would gather information for their return preparer and then present a prepared return to petitioner for his signature she presented petitioner with a return prepared for for his signature and advised him that she would mail it however mrs boyle did not in fact mail the return she had petitioner sign respondent’s account transcript for petitioner’s taxable_year does not indicate that petitioner received any notice with respect to the boyles’ failure_to_file a return or pay the tax for during or as more fully discussed hereinafter petitioner belatedly filed a return in date when he discovered after his wife’s death that she had not done so the first notice petitioner received from respondent concerning any problem for his taxable_year was a notice of balance due issued one month after petitioner belatedly filed a return in date consistent with the couple’s longstanding practice mrs boyle also had the joint federal_income_tax return for prepared and she presented it to petitioner for his signature both petitioner and mrs boyle signed the return on date and it was timely filed pursuant to an extension on may the return reported total income of dollar_figure consisting of petitioner’s self-employment_income of dollar_figure and mrs boyle’s gambling income of dollar_figure the return reported a tax due of dollar_figure and claimed estimated_tax payments of dollar_figure no such estimated_tax payments had been made however and on date respondent assessed the tax reported as due as well as a sec_6651 addition_to_tax for failure to timely pay and interest respondent’s account transcript for petitioner’s taxable_year records that a notice of balance due regarding that year was issued to petitioner on date mrs boyle died on date as a result of breast spine and liver cancer she died testate and petitioner was the sole beneficiary under her will after mrs boyle’s death at a time not disclosed in the record but before date petitioner discovered that mrs boyle had not filed the return he had signed he thereupon had the couple’s long-time return preparer prepare a joint_return for which petitioner signed on date petitioner filed that return as a surviving_spouse on date the although petitioner wrote in the date box next to his signature on the return it is clear from the context and stipulations that petitioner wrote the wrong year into the date it has been stipulated that the return was filed on date and the entry in the date box next to the return preparer’s signature immediately below is return reported total income of dollar_figure consisting of petitioner’s self- employment income of dollar_figure and his wage income of dollar_figure the return reported a tax due of dollar_figure with no payments or prepaid credits resulting in an underpayment in that amount on date respondent assessed the tax reported as due as well as additions to tax of dollar_figure and dollar_figure under sec_6651 and for late filing and late payment respectively and dollar_figure in interest petitioner timely filed a joint federal_income_tax return for on date pursuant to an extension as a surviving_spouse the return reported adjusted_gross_income of dollar_figure consisting entirely of petitioner’s self- employment income the return reported taxable_income of zero after application of the standard_deduction and personal exemptions but self- employment_taxes of dollar_figure however the self-employment taxes were not paid respondent assessed the tax reported as due as well as a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated_tax mrs boyle had no income for petitioner filed a federal_income_tax return for that reported taxable_income of approximately dollar_figure as of trial petitioner’s and tax_liabilities remained unpaid on date petitioner filed a form_8857 request for innocent spouse relief seeking relief from his and income_tax liabilities specifically petitioner requested that respondent r emove penalty and interest charges which were caused by mrs boyle and allow petitioner to pay the remaining balance in a timely manner petitioner alleged that mrs boyle had assumed responsibility for preparing and filing the couple’s returns presenting them to him only for purposes of his signature and that he had no reason to suspect she was doing anything wrong at the time petitioner also indicated on the form_8857 that his highest level of education was a high school diploma that he was not a victim of spousal abuse during or and that he did not suffer from mental or physical health problems at the time he signed the and returns or at the time he signed the form_8857 respondent so stated in his pretrial memorandum which in the circumstances we treat as a party admission petitioner concedes that he is not entitled to any further relief from his and liabilities see supra p on date the internal_revenue_service irs appeals_office issued a final_determination denying petitioner’s request for relief under sec_6015 for and on the ground that the and tax_liabilities were attributable solely to petitioner’s income but granting partial relief from that portion of the income_tax_liability attributable to mrs boyle’s gambling income petitioner timely filed a petition for review of the determination background opinion generally married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax due sec_6013 114_tc_276 however a spouse who has filed a joint_return may obtain relief from joint_and_several_liability under certain circumstances pursuant to sec_6015 when the liability arises from an underpayment_of_tax reported as due on a return as it does in this case relief is available only under sec_6015 see 121_tc_73 sec_6015 authorizes the commissioner to grant equitable relief from joint_and_several_liability if taking into account all of the facts and circumstances it is inequitable to hold the taxpayer liable for the tax in determining whether a taxpayer is entitled to equitable relief under sec_6015 we undertake a de novo scope and standard of review 132_tc_203 the taxpayer bears the burden of proving that he is entitled to relief rule a porter v commissioner t c pincite petitioner seeks relief under sec_6015 from the additions to tax for the failure_to_file and to pay and the interest assessed for he does not seek relief from the underpayment itself petitioner argues that such relief is appropriate because he did not know that mrs boyle had failed to file the return and pay the tax for that year he learned of her failure only after her death he contends whereupon he filed a return for respondent argues that sec_6015 relief is available only with respect to the underpayment and not the additions to tax or interest we have rejected respondent’s position and held that we have jurisdiction under sec_6015 to review the commissioner’s denial of equitable relief under sec_6015 from additions to tax and interest see 131_tc_191 see also 115_tc_183 aff’d 282_f3d_326 5th cir knorr v commissioner tcmemo_2004_212 demirjian v commissioner tcmemo_2004_22 rowe v commissioner tcmemo_2001_325 we therefore consider petitioner’s claim that he is entitled to relief under sec_6015 from the interest and additions to tax for revproc_2013_34 revproc_2013_34 sec_4 2013_43_irb_397 provides guidelines the commissioner considers in determining whether a requesting spouse qualifies for equitable relief under sec_6015 although this court considers those guidelines when reviewing the commissioner’s denial of sec_6015 relief we are not bound to them our determination ultimately rests on an evaluation of all the facts and circumstances see 136_tc_432 williams v commissioner tcmemo_2015_198 sriram v commissioner tcmemo_2012_91 revproc_2013_34 sec_4 i r b pincite lists seven threshold conditions that must be satisfied before the commissioner will consider a request for sec_6015 relief the commissioner may then make a streamlined determination of equitable relief if after meeting the threshold conditions the revproc_2013_34 2013_43_irb_397 which modifies and supersedes revproc_2003_61 2003_2_cb_296 applies to requests for equitable relief under sec_6015 filed on or after date or that were pending in a case docketed with a federal court as of that date revproc_2013_34 sec i r b pincite requesting spouse satisfies the three elements listed in revproc_2013_34 sec_4 i r b pincite if the requesting spouse does not qualify for a streamlined determination under revproc_2013_34 sec_4 the commissioner will determine whether the requesting spouse is nevertheless entitled to relief by considering the equitable factors listed in revproc_2013_34 sec_4 i r b pincite respondent argues that petitioner fails to satisfy the seventh threshold condition in revproc_2013_34 sec_4 01--namely that the underpayment at issue must have been attributable to the nonrequesting spouse’s income--and is therefore ineligible for equitable relief this attribution condition was also the basis on which the appeals_office denied any relief it is true that all of the underpayment is attributable to petitioner’s income see supra note however petitioner is not seeking relief from the underpayment he is seeking relief from the additions to tax and interest triggered by mrs boyle’s failure to timely file and pay after deceiving petitioner in that regard in these circumstances treating the attribution condition as an absolute bar to relief runs counter to our mandate under sec_6015 to determine the appropriate relief available to petitioner respondent has conceded that petitioner satisfies the six other threshold conditions we are not bound by this guideline and we do not believe it should be dispositive in these circumstances see 136_tc_432 williams v commissioner tcmemo_2015_198 sriram v commissioner tcmemo_2012_91 see also olson v commissioner tcmemo_2009_294 o’meara v commissioner tcmemo_2009_71 treating a failure to meet the attribution condition as not dispositive on the availability of sec_6015 relief we note further in this regard that revproc_2013_34 sec_4 provides several exceptions where the commissioner may grant relief notwithstanding a failure to satisfy the attribution condition one such exception arises where the nonrequesting spouse’s fraud is the reason for the erroneous item see revproc_2013_34 sec_4 e we believe what transpired here is sufficiently analogous to the fraud exception that it should give rise to an exception to the attribution condition we are satisfied that mrs boyle deceived petitioner concerning whether their return had been timely filed and the tax timely paid_by having him sign a completed return and representing to him that she would take care of the rest we find petitioner’s testimony to this effect corroborated by the the sparse record in this case leaves us with mere speculation concerning why mrs boyle may have gotten a return prepared had petitioner sign it continued fact that he undertook to file a return when he discovered after her death that mrs boyle had not done so our review of the account transcript persuades us that he filed a return before respondent issued any notice to him indicating that there were any problems for the taxable_year thus the items for which petitioner seeks sec_6015 relief--the additions to tax for failure to timely file and pay and the interest accruing during the period when petitioner was unaware that a return had not been filed--are attributable to mrs boyle’s deceit given the totality of the facts and circumstances we conclude that the attribution condition should not bar equitable relief we accordingly evaluate the appropriateness of granting sec_6015 relief to petitioner notwithstanding the attribution condition giving consideration to the equitable factors outlined in revproc_2013_34 sec_4 those factors are the requesting spouse’s marital continued and then failed to file it--after having dutifully done so in the past perhaps her deteriorating health from cancer affected her faculties or perhaps her penchant for gambling affected household finances which she managed to such an extent that she lacked the resources to pay the tax due and so she did not file however we note mrs boyle’s medical_condition and gambling proclivity both of which are established in the record because either lends plausibility and credence to petitioner’s claim that he was misled concerning mrs boyle’s filing of the return since the three elements listed in revproc_2013_34 sec_4 i r b pincite that may give rise to streamlined relief overlap with the first three continued status economic hardship if relief is not granted knowledge or reason to know that the tax_liability would not be paid legal_obligation to pay the outstanding income_tax_liability receipt of a significant benefit from the unpaid income_tax_liability compliance with income_tax laws and mental and physical health marital status that the requesting spouse is no longer married to the nonrequesting spouse is a factor favoring relief if a requesting spouse is a widower he is treated as no longer married to the nonrequesting spouse unless he is an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax liability--in which case the requesting spouse is treated as still married and the factor is neutral revproc_2013_34 sec_4 a petitioner was mrs boyle’s sole heir he has not established that her estate’s assets were insufficient to pay the liability from which he seeks relief consequently this factor is neutral continued equitable factors of revproc_2013_34 sec_4 i r b pincite we find it unnecessary to consider the three elements of revproc_2013_34 sec dollar_figure separately economic hardship under revproc_2013_34 sec_4 b i r b pincite an economic hardship exists if the satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay basic living_expenses if denying sec_6015 relief will cause the requesting spouse to suffer an economic hardship this factor favors relief if not this factor is neutral id the taxpayer’s financial status is assessed as of the time of trial pullins v commissioner t c pincite petitioner did not adduce evidence of his financial status and consequently has not established that he will suffer economic hardship if he must satisfy the liability this factor is therefore neutral knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid this factor examines whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability at the time the return was filed or at the time the requesting spouse reasonably believed the return was filed rev prov sec_4 c ii in determining whether the requesting spouse had reason to know that the nonrequesting spouse would not pay the reported tax_liability one of the elements to be considered is any deceit of the nonrequesting spouse id subpara iii i r b pincite if the requesting spouse reasonably believed the nonrequesting would pay the tax this factor generally favors relief thus if the requesting spouse had a reasonable belief that the nonrequesting spouse both filed the return and paid the tax relief is favored as our previous discussion indicates we are persuaded by petitioner’s credible testimony and his corroborating actions after he learned that the return had not been filed that petitioner was deceived by mrs boyle concerning the filing of the return since she not he managed both the business and household finances and wrote all checks we similarly conclude that petitioner reasonably believed mrs boyle had paid the tax this conclusion is buttressed by the fact that petitioner had relied on her to handle such matters in the past apparently without adverse consequences accordingly this factor favors relief nonrequesting spouse’s legal_obligation this factor comes into effect when either the requesting or the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or other legally binding agreement revproc_2013_ sec_4 d the boyles were not divorced or separated before mrs boyle’s death and there is nothing in the record to suggest the existence of an agreement concerning either’s obligation to pay the tax accordingly this factor is neutral significant benefit this factor weighs against relief if the requesting spouse significantly benefited in excess of normal support from the unpaid liability id para e normal support is measured by the circumstances of the particular parties 93_tc_672 however evidence that the requesting spouse enjoyed a lavish lifestyle weighs against relief revproc_2013_34 sec_4 e if the unpaid tax is small such that neither spouse received a significant benefit from its nonpayment then this factor is neutral under the terms of revproc_2013_34 sec_4 e however this court treats the lack of a significant benefit as a factor favoring relief see eg wang v commissioner tcmemo_2014_206 the additions to tax and interest that are at issue here were relatively small and we conclude would not have produced a significant benefit for either spouse this factor therefore favors relief as discussed infra petitioner was no longer deceived about the existence of his income_tax underpayment for by the time he filed a return for that year in thus any interest relief under sec_6015 is appropriate only with respect to the period petitioner was unaware of his tax obligation because of his wife’s deceit compliance with federal_income_tax laws this factor involves an assessment of the requesting spouse’s good-faith efforts to comply with income_tax laws in the years following the year to which the request for relief relates revproc_2013_34 sec_4 f relief is favored if the requesting spouse is in compliance disfavored if he is not and the factor is neutral if the requesting spouse made a good-faith effort to comply with his income_tax obligations but was unable to fully comply because of extenuating circumstances id subpara i at the time of trial petitioner’s federal_income_tax liabilities for and had not been paid petitioner did not become aware that the return had not been filed and the tax not paid until sometime during the period between his wife’s date death and his date filing of a return as previously discussed we discern good_faith in petitioner’s having filed a return after discovering that his wife had not before the irs notified him of any problem for that year the return that mrs boyle had prepared had petitioner sign and timely filed showed that estimated_tax had been paid for that year that exceeded the tax reported as due while the estimated_tax payments reported on the return were fictitious and consequently there was tax due of dollar_figure we are persuaded given petitioner’s reliance on mrs boyle to handle such matters that petitioner was unaware of the error and thus reasonably believed that his income_tax obligations had been satisfied petitioner first received notice that there was a problem for his taxable_year when respondent issued a notice of balance due for that year on date that notice was sent less than two weeks after mrs boyle’s death on june consequently we find that extenuating circumstances account for petitioner’s failure to take prompt action to address the failure to pay for petitioner timely filed his return as a surviving_spouse on date petitioner’s standard_deduction and exemptions exceeded his adjusted_gross_income he thus had no taxable_income but reported self-employment_tax of dollar_figure plus an estimated_tax addition_to_tax under sec_6654 of dollar_figure neither of which was paid petitioner filed a return for that reported taxable_income of approximately dollar_figure insofar as the record discloses the return was timely filed respondent has not alleged or shown otherwise the record does not disclose the tax reported as due or whether petitioner paid it there is no evidence regarding petitioner’s compliance in later years in assessing petitioner’s compliance history we note first that petitioner timely filed his returns for and as previously discussed petitioner reasonably believed that his return had been timely filed and voluntarily undertook to file for that year when he learned otherwise even though the irs apparently had not as yet detected the failure thus his compliance record with respect to filing is good insofar as the record discloses petitioner’s payment history is another matter warranting a closer look with respect to we have found that petitioner reasonably believed that the tax had been paid at the time he believed the return had been filed likewise for he reasonably believed the tax had been paid when the return was filed the return mrs boyle presented to him for signing showed that estimated_tax in excess of the reported tax_liability had been previously paid although petitioner did not pay any estimated_tax during while earning income that year in a self- employed capacity was the year his spouse--and the manager of both his household and business finances--died petitioner also learned approximately two weeks after his wife’s death that he had overdue taxes for as well we thus believe these two compliance failures in occurred under extenuating circumstances that brings us to sometime during the second half of or the first nine months of petitioner learned that his wife had not filed a return or paid the dollar_figure in tax due with respect to he filed a return in date reporting the foregoing tax but he did not pay it a month later he filed his return reporting a tax due and unpaid of dollar_figure because he had failed to pay estimated_tax during these two liabilities came on top of an already outstanding liability for that had surprised him shortly after his wife’s death in date in short petitioner experienced a cascade of three years of overdue tax two of which he reasonably believed had been paid and all of which were overdue in a year in which his taxable_income was approximately dollar_figure we are satisfied that there were extenuating circumstances in the case of petitioner’s failure to pay his and liabilities in the record is too sketchy to draw any firm conclusion for subsequent years nonetheless given petitioner’s conscientiousness in meeting his filing obligations and the extent to which he was unaware of certain liabilities for extended periods we conclude that this factor is at least neutral with respect to appropriateness of granting the sec_6015 relief he seeks mental or physical health the equities for relief may be affected by the requesting spouse’s mental or physical health problems at the time the return was filed or was reasonably believed to have been filed revproc_2013_34 sec_4 g i r b pincite or at the time of trial see pullins v commissioner t c pincite bell v commissioner tcmemo_2011_152 however this factor is neutral in the absence of such problems revproc_2013_34 sec_4 g and petitioner has not identified any conclusion all of the revproc_2013_34 sec dollar_figure equitable factors are neutral here except petitioner’s lack of a significant benefit and knowledge or reason to know of the understatement and the latter factor weighs very heavily in petitioner’s favor petitioner is not seeking relief from the income_tax itself which is attributable entirely to his income he seeks relief from the failure_to_file and pay additions to tax petitioner did not know and had no reason to know the facts that gave rise to those liabilities to the contrary he was misled by his spouse’s actions and therefore reasonably believed that his return had been filed and his tax paid we accordingly conclude that it would be inequitable to hold him liable for the unpaid sec_6651 and additions to tax for petitioner also seeks relief from interest we find it appropriate to relieve petitioner of the interest that accrued during the period in which he reasonably believed the tax had been paid that period would run from the due_date of the tax until petitioner knew the liability existed and its amount he learned the amount of the outstanding tax_liability of dollar_figure no later than the date on which he signed the return that he filed namely date thus we conclude that it would be inequitable to hold him liable for interest from the due_date of the return through date to reflect the foregoing and the concessions of the parties an appropriate decision will be entered
